Title: To Benjamin Franklin from Boux, 14 February 1777: résumé
From: Boux, ——
To: Franklin, Benjamin


<Paris, February 14, in French: I did not have time yesterday evening to tell you about a friend of mine who, at my earnest solicitation and out of attachment to me, has decided to enter the American service and take his whole family with him. He has served the King for forty-two years, been a chevalier de Saint-Louis for twenty-four and a major for sixteen, and is now a brevet colonel in the regiment du Cap; he will be a brigadier before his return to Saint Domingue. He is fifty-four, and his distinction and experience could be most useful to you. I have long been close to his family, whose fondness for me has decided them to move to your country; and I hope you will not separate me from my old friends. His only condition is a rank higher than what he will hold when he leaves. If my friend M. Cornie were as close to me as M. le marquis de Bouillé, I should have no doubt of persuading him to follow me. Once I rejoin my friends, America will become my country and theirs.
Please tell me approximately when you will be writing home, so that I may know whether I shall have time before my departure to make the plan of the ships for you to enclose with your letter.>
